Citation Nr: 0300257	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1940 to August 1943.  This matter comes to the 
Board of Veterans' Appeals (Board) from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
New Orleans, Louisiana Regional Office (RO) which denied a 
rating in excess of 10 percent for the veteran's service-
connected psychiatric disorder.  In November 2000 the 
Board remanded the case for additional development of the 
evidence.  In February 2001, the rating was increased to 
30 percent.  The veteran has continued his appeal of the 
rating assigned.  


FINDING OF FACT

The veteran's service connected psychiatric disorder 
causes reduced productivity; however, occupational and 
social impairment with deficiencies in most areas is not 
shown.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's service 
connected psychiatric disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9413 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing 
regulations are met.  

Well-groundedness is not an issue.  The veteran was 
notified why his claim for an increased rating was denied 
in a rating decision in March 1999 and in a statement of 
the case in June 1999.  He was notified of the increase to 
30 percent (and why a further increase was not warranted) 
in supplemental statements of the case in February 2001 
and February and September 2002.  He was notified of the 
VCAA, and of his and VA's respective responsibilities in 
evidence development in May 2001.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records.  
While he has indicated that he was treated (and medicated) 
for his anxiety disorder at the VA Medical Center (VAMC) 
in Alexandria, Louisiana, attempts by the RO to obtain 
records of psychiatric treatment from this facility have 
been unsuccessful.  In April 2002, the VAMC certified that 
there were no Mental Health Clinic records.  The veteran 
has been afforded VA examinations.  VA has accomplished 
all development possible.  

Where there has been substantial compliance with the VCAA 
and the implementing regulations, a remand would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The veteran is not prejudiced by the Board's 
addressing this claim based on the current record.

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in 
the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Anxiety disorder, not otherwise specified is rated under 
Diagnostic Code 9413.  The Board notes, parenthetically, 
that while the RO has rated the veteran's disorder under 
Code 9400, "Generalized anxiety disorder, " the general 
rating criteria for mental disorders are one and the same.  
They provide a 30 percent rating when occupational and 
social impairment is found with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130.  

When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

Factual Background

On May 1968 VA psychiatric evaluation, psychophysiologic 
nervous system reaction, chronic, moderate, manifested by 
long history of vague, neurasthenic type complaints in an 
individual of borderline intelligence was diagnosed.  

On March 1978 VA general medical examination, organic 
brain syndrome and psychoneurotic depressive reaction were 
diagnosed.  The veteran reported incurring a head injury 
in a 1963work-related  accident in which he suffered skull 
fractures.  The report also noted that he attempted 
suicide in 1955.  

On April 1978 VA psychiatric evaluation, neurasthenic 
syndrome, chronic, moderate, manifested by complaints of 
weakness and nervousness without evidence of organic brain 
syndrome was diagnosed.  

On February 1999 VA mental disorders examination, the 
examiner, after reviewing the veteran's medical history 
and thoroughly examining the veteran, diagnosed 
neurasthenia and anxiety disorder (not otherwise 
specified), both by previous diagnosis.  

On December 2000 VA mental disorders examination, the 
examiner indicated that he reviewed the veteran's claims 
folder, and noted that the veteran never had inpatient 
treatment for emotional difficulties, except at the time 
of a 1955 suicide attempt.  The veteran reported that he 
worked part-time selling vegetables with his wife by the 
side of a road near his home, and had lived with his wife 
for 57 years.  He added that he often saw, and got along 
well with, his children, grandchildren, and great-
grandchildren.  He reported occasionally having difficulty 
sleeping, denied taking sleeping pills, indicated that he 
had recently gained weight and added that he had some 
anxiety symptoms at times.  He denied depression and any 
suicidal or homicidal ideation.  He reported that he had 
little to do with people other than his wife.  He denied 
getting medication from VA.  

Examination showed that the veteran was oriented to 
person, place and situation, though he missed the correct 
date by one day.  He gave no indication of any bizarre 
thoughts or behavior.  His speech was clear and easy to 
understand.  The examiner noted that he believed that the 
veteran tried to present himself in an overly positive 
light by minimizing his problems, adding that he believed 
the veteran had more problems then he mentioned.  The 
veteran denied delusions or hallucinations.  Memory 
testing showed fair short term memory.  The veteran denied 
any obsessive or ritualistic behaviors which interfered 
with his routine activities.  He denied panic attacks.  He 
reluctantly stated that he got nervous at times, but would 
not say how often this occurred.  He denied impulse 
control problems.  

The examiner noted that formal testing was not possible at 
the time of the examination, as the veteran could not read 
and his behavior in the course of the interview led the 
examiner to believe that the veteran would be expected to 
take a "fake good" response set to any verbal questions.  
The examiner indicated that a prior head injury sustained 
by the veteran seemed to have been resolved, or at least 
could not be picked out of the background of his poor 
environment and native ability.  The examiner added that 
the veteran downplayed his emotional difficulties.  
Anxiety disorder, not otherwise specified was diagnosed.  
The examiner opined that the veteran had more problems 
with anxiety than he would admit; he added that he had 
little to rely on in terms of evidence as most of the 
information was provided by the veteran.  The examiner 
further opined that the veteran's anxiety problems 
continued to persist, making him less efficient than he 
could have been.  He mentioned that the veteran's behavior 
was more affected by his anxiety than by organic brain 
syndrome (for which little current evidence was noted).  
The examiner also indicated that he did not see evidence 
of depressive problems in the course of the examination. 

A VA progress note dated later in December 2000 shows that 
the veteran denied depression.  Other VA treatment records 
on file dated from 1999 to 2001 make no mention of the 
veteran being afforded psychiatric treatment.  

Analysis

At the outset, the Board observes that the veteran's 
representative has alleged that the December 2000 VA 
examination was inadequate for rating purposes because the 
examiner did not administer diagnostic tests due to the 
veteran being unable to read and because he felt that the 
veteran would feel like he had to "fake good" any 
responses to oral testing.  The Board has reviewed the 
examination report, and finds the examination to have been 
adequate, comprehensive, and very professional.  The 
examiner reviewed the veteran's claims folder, commented 
on past examinations, carefully examined the veteran's 
mental state, and rendered a professional psychiatric 
opinion concerning the veteran's psychiatric state.  No 
professional opinion to the contrary is of record.  The 
request by the representative for the veteran to be re-
examined has no medical support.  

The Board finds that the veteran's psychiatric disability 
picture presented by the evidence warrants assignment of a 
50 percent rating.  The Board finds significant that in 
the VA examiner's professional opinion the veteran 
consistently understated his psychiatric symptoms which, 
at the very least made him less efficient (and by 
implication from the wording produced greater impairment).  
Although the veteran manages to maintain employment, it is 
in what can be considered a sheltered environment, i.e., a  
part-time roadside vegetable stand he operated along with 
his wife.  Although he maintained adequate relationships 
with his family, effective other social and work 
relationships are not shown (e.g., he had little to do 
with people other than his wife).  

A rating in excess of 50 percent is not warranted, as 
there is no evidence of deficiencies in most areas due to 
symptoms listed in the schedular criteria. 


ORDER

A 50 percent rating is granted for the veteran's service-
connected psychiatric disability, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

